DETAILED ACTION
This Office action is in response to the after-final amendment filed on December 15th, 2021.  Claims 21-36 and 38-40 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on December 15th, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,672,598 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 21-36 and 38-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose a method for a charged-particle detector of a mass spectrometer, the method comprising: receiving photons at the charged-particle detector; detecting a response by the charged-particle detector that is independent of any ionizing event in the mass spectrometer; measuring a signal gain of the charged-particle detector; and comparing the signal gain of the charged-particle detector with a predetermined value or with a measured signal gain of another charged-particle detector, in response to an output signal of the charged-particle detector.
The closest prior arts of record are US 2011/0180696 (Gessner et al.) and US 5,463,219 (Buckley et al.)  Gessner et al. discloses a method comprising: receiving 
The remaining independent claims are allowed for substantially the same reasons.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881